Citation Nr: 0928761	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-19 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The Veteran had periods of active service from to January 
1964 to March 1964, from May 1966 to July 1966, from December 
1968 to February 1969, and from February 1975 to March 1975.  
The Veteran also had a period of active duty for training 
(ACDUTRA) from January 1962 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision in 
which the RO denied service connection for a "nervous 
condition" (then diagnosed as dysthymic disorder with 
depression).  The Veteran's representative filed a notice of 
disagreement (NOD) in November 2004 and the RO issued a 
statement of the case (SOC) in June 2005.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2005.

In June 2006, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In March 2007, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing some action, the 
AMC continued the denial of the claim (as reflected in a May 
2009 supplemental SOC (SSOC)), and returned these matters to 
the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, a 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant when 
further action, on his part, is required.




REMAND

A remand by the Board confers upon a Veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Review of the claims file reveals that the directives of the 
March 2007 remand were not followed; hence, further remand of 
this matter is warranted, even though such will, regrettably, 
further delay an appellate decision on the claim.

In the March 2007 remand, the Board instructed the RO to 
arrange for the Veteran to undergo a VA examination, by a 
psychiatrist (M.D.), at an appropriate VA medical facility.  
With respect to each diagnosed psychiatric disability(ies), 
the examiner was instructed to offer an opinion as to whether 
it is at least as likely as not (i.e., there is at least a 50 
percent probability) that such disability is medically 
related to psychiatric symptomatology and/or events 
documented during Veteran's active military service.  As 
pointed out by the Veteran's representative, the examiner did 
not express his opinion in the required terms.  While the 
representative believes that the opinion should be 
interpreted in a light favorable to the Veteran so as to 
support an award of service, connection, the Board finds the 
comments to be inconclusive, at best.   In this regard, the 
Board emphasizes that it cannot exercise its own independent 
judgment on medical matters.  See Colvin v. Derwinski¸ 1 Vet. 
App. 171, 173 (1991).  As such, additional development in 
this regard is warranted.  

Thus, the Board finds that the claims file should be returned 
to the VA examiner who performed the April 2009 examination 
for a supplemental opinion that more definitely addresses the 
medical relationship, if any, between current psychiatric 
symptoms not that any psychiatric disability is medically 
related to the psychiatric symptomatology and/or events 
documented during Veteran's active military service.  The RO 
should only arrange for the Veteran to undergo further 
examination if the prior examiner is not available, or cannot 
provide the requested opinion without first examining the 
Veteran.

The Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denial of the claim (as the original claim for service 
connection will be adjudicated on the basis of the current 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for any 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
and that the record before the physician is complete, the RO 
should give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3)) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.



Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After the time period for the 
appellant's response has expired, the RO 
should forward the entire claims file, to 
include a complete copy of this REMAND, 
to the physician that examined the 
Veteran and prepared the April 2009 
examination report for a supplemental 
opinion.  

The examiner should clearly identify all 
current psychiatric disability(ies).  
Then, with respect to each such diagnosed 
disability, it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
is medically related to service, to 
include psychiatric symptomatology and/or 
events documented during Veteran's active 
military service.

If the prior examiner is not available, 
or is unable to provide the requested 
opinion without examining the Veteran, 
the RO should arrange for the Veteran to 
undergo VA examination, by a 
psychiatrist, to obtain the requested 
medical opinion noted above.  The entire 
claims file, to include a complete copy 
of this REMAND, as well as that of the 
March 2007 REMAND, must be made available 
to the physician designated to examine 
the Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies, to include psychological testing 
if deemed appropriate, should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of the report), 
and all clinical findings should be 
reported in detail. 

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination(s) sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that the requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for service connection 
for a psychiatric disability in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

